                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

CHERIE PURSER                                                                   PLAINTIFF

V.                                                                NO. 3:21-CV-138-DMB-RP

WAL-MART STORES, INC., et al.                                               DEFENDANTS


                                               ORDER

        The undersigned district judge RECUSES herself from this case. The Clerk of the Court

is directed to reassign this case to another district judge.

        SO ORDERED, this 24th day of June, 2021.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
